UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No. 333-160635 Pre-Effective Amendment No. o Post-Effective Amendment No. 6 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No. 811-03330 Amendment No. 367 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – II (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Robert W. Horner, III, Vice President and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering November 30, 2011 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) þ on November 30, 2011 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Individual Flexible Premium Deferred Variable Annuity Contract Nationwide Life Insurance Company ·Nationwide Variable Account-II Prospectus supplement dated November 30, 2011 to prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. The following changes are made to the Nationwide Destination B Annuity: 1. For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), the current price for the 7% Lifetime Income Option is equal to 1.00% of the Current Income Benefit Base. 2. For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), there is currently no charge associated with the 7% Spousal Continuation Benefit or the 10% Spousal Continuation Benefit. 3. For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), the Lifetime Withdrawal Percentages are reduced for the 10% Lifetime Income Option and the 7% Lifetime Income Option. 4. For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), election of a Spousal Continuation Benefit option will reduce Lifetime Withdrawal Percentages associated with the elected Lifetime Income Option. Accordingly, the following changes apply to your prospectus: 1. The "Recurring Contract Expenses" table is deleted in its entirety and replaced with the following: Recurring Contract Expenses Maximum Annual Contract Maintenance Charge $303 Variable Account Annual Expenses (assessed as an annualized percentage of Daily Net Assets) Mortality and Expense Risk Charge Administrative Charge 1.10% 0.20% Death Benefit Options (assessed as an annualized percentage of Daily Net Assets) (eligible applicants may purchase one option) One-Year Enhanced Death Benefit Option Charge Total Variable Account Charges(including this option only) 0.20% 1.50% One-Month Enhanced Death Benefit Option Charge Total Variable Account Charges(including this option only) 0.35% 1.65% Combination Enhanced Death Benefit Option Charge Total Variable Account Charges (including this option only) 0.45% 1.75% Beneficiary Protector II Option Charge (assessed as an annualized percentage of Daily Net Assets) Total Variable Account Charges(including this option only) 0.35%4 1.65% Lifetime Income Options (assessed annually as a percentage of the Current Income Benefit Base5) (eligible applicants may purchase one option) Maximum 5% Lifetime Income Option Charge (no longer available) 1.00%6 Maximum 7% Lifetime Income Option Charge 1.00% Maximum 10% Lifetime Income Option Charge 1.20% Spousal Continuation Benefits (assessed annually as a percentage of the Current Income Benefit Base) (eligible applicants may purchase the option that corresponds to the elected lifetime income option) 5% Spousal Continuation Benefit Charge (no longer available) 0.15% Maximum 7% Spousal Continuation Benefit Charge 0.30%7 Maximum 10% Spousal Continuation Benefit Charge (not available in NY) 0.30%8 3 On each contract's Contract Anniversary, Nationwide deducts the Contract Maintenance Charge if the Contract Value is less than $50,000 on such Contract Anniversary.This charge is permanently waived for any contracts valued at $50,000 or more on any Contract Anniversary. 4 In addition to the 0.35% charge assessed to Variable Account allocations, allocations made to the Fixed Account will be assessed a fee of 0.35% by decreasing the interest credited to amounts allocated to the Fixed Account. 5 For information about how the Current Income Benefit Base is calculated, see, "Determination of the Income Benefit Base Prior to the First Surrender," later in this prospectus. 6 Currently, the charge associated with the 5% Lifetime Income Option is equal to 0.85% of the Current Income Benefit Base. 7 For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), there is currently no charge associated with the 7% Spousal Continuation Benefit. For contracts issued before December 5, 2011 or the date of state approval (whichever is later), the charge associated with the 7% Spousal Continuation Benefit is 0.15% of the Current Income Benefit Base. 8 For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), there is currently no charge associated with the 7% Spousal Continuation Benefit. For contracts issued before December 5, 2011or the date of state approval (whichever is later), the charge associated with the 10% Spousal Continuation Benefit is 0.20% of the Current Income Benefit Base. 2. The "7% Lifetime Income Option" subsection of the "Charges and Expenses" section in "Synopsis of the Contracts" is deleted in its entirety and replaced with the following: 7% Lifetime Income Option The 7% Lifetime Income Option is available for election only for contracts issued in the State of New York.The 7% Lifetime Income Option is only available at the time of application.The Contract Owner (or the Annuitant in the case of a non-natural Contract Owner) must be between age 50 and 85 at the time of application. If the Contract Owner elects the 7% Lifetime Income Option, Nationwide will deduct an additional charge not to exceed 1.00% of the Current Income Benefit Base, which is the amount upon which the annual benefit is based.For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), the current charge for the 7% Lifetime Income Option is 1.00% of the Current Income Benefit Base.For contracts issued before December 5, 2011 or the date of state approval (whichever is later), the current charge for the 7% Lifetime Income Option is 0.95% of the Current Income Benefit Base.The charge is deducted on each Contract Anniversary and is taken from the Sub-Accounts proportionally based on contract allocations at the time the charge is deducted. 3. The "10%, 7% and 5% Spousal Continuation Benefit" subsection of the "Charges and Expenses" section in "Synopsis of the Contracts" is deleted in its entirety and replaced with the following: 10%, 7%, and 5% Spousal Continuation Benefit The 10%, 7%, or 5% Spousal Continuation Benefit is only available for election at the time of application if and when the 10%, 7%, or 5% Lifetime Income Option is elected, respectively.Effective November 1, 2010, the 7% Spousal Continuation Benefit is only available for contracts issued in the State of New York.The 10% Spousal Continuation Benefit is not available for contracts issued in the State of New York. The Contract Owner's spouse (or the Annuitant's spouse in the case of a non-natural Contract Owner) must be between age 45 and 85 at the time of application.For contracts that elect the 7% Lifetime Income Option, the Contract Owner's spouse (or the Annuitant's spouse in the case of a non-natural Contract Owner) must be between 50 and 85 at the time of application. If the Contract Owner elects the 10% Spousal Continuation Benefit, Nationwide will deduct an additional charge not to exceed 0.30% of the Current Income Benefit Base.For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), no additional charge is associated with election of the 10% Spousal Continuation Benefit.However, Nationwide will reduce the Lifetime Withdrawal Percentages associated with the 10% Lifetime Income Option.For contracts issued before December 5, 2011 or the date of state approval (whichever is later), the charge for the 10% Spousal Continuation Benefit is 0.20% of the Current Income Benefit Base and there is no reduction to the Lifetime Withdrawal Percentages. If the Contract Owner elects the 7% Spousal Continuation Benefit, Nationwide will deduct an additional charge not to exceed 0.30% of the Current Income Benefit Base.For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), no additional charge is associated with election of the 7% Spousal Continuation Benefit.However, Nationwide will reduce the Lifetime Withdrawal Percentages associated with the 7% Lifetime Income Option.For contracts issued before December 5, 2011 or the date of state approval (whichever is later), the charge for the 7% Spousal Continuation Benefit is 0.15% of the Current Income Benefit Base and there is no reduction to the Lifetime Withdrawal Percentages. If the Contract Owner elected the 5% Spousal Continuation Benefit, Nationwide will deduct an additional charge equal to 0.15% of the Current Income Benefit Base. Any charge is deducted at the same time and in the same manner as the respective Lifetime Income Option charge. 4. The "Lifetime Income Option Charge" subsection of the "10%, 7% and 5% Lifetime Income Option" section in "Optional Contract Benefits, Charges and Deductions" is deleted in its entirety and replaced with the following: Lifetime Income Option Charge In exchange for the 10% Lifetime Income Option, Nationwide will assess an annual charge not to exceed 1.20% of the Current Income Benefit Base.For contracts issued on or after January 24, 2011, the current charge for the 10% Lifetime Income Option is 1.20% of the Current Income Benefit Base.For contracts issued before January 24, 2011, the current charge for the 10% Lifetime Income Option is 1.00% of the Current Income Benefit Base.In exchange for the 7% Lifetime Income Option, Nationwide will assess an annual charge not to exceed 1.00% of the Current Income Benefit Base.For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later), the current charge for the 7% Lifetime Income Option is 1.00% of the Current Income Benefit Base.For contracts issued before December 5, 2011 or the date of state approval (whichever is later) , the charge for the 7% Lifetime Income Option is 0.95% of the Current Income Benefit Base.In exchange for the 5% Lifetime Income Option, Nationwide will assess an annual charge not to exceed 1.00% of the Current Income Benefit Base.The current charge for the 5% Lifetime Income Option is 0.85% of the Current Income Benefit Base.The charge associated with the respective Lifetime Income Option will not change, except, possibly, upon the Contract Owner's election to reset the benefit base, as discussed herein. The charge will be assessed on each Contract Anniversary (the "L.Inc Anniversary") and will be deducted via redemption of Accumulation Units.A prorated charge will also be deducted upon full surrender of the contract.Accumulation Units will be redeemed proportionally from each Sub-Account in which the Contract Owner is invested at the time the charge is taken.Amounts redeemed as the Lifetime Income Option charge will not negatively impact calculations associated with other benefits elected or available under the contract, will not be subject to a CDSC, and will not reduce amounts available under the CDSC-free withdrawal privilege. 5. The "Lifetime Income Withdrawals" subsection of the "10%, 7% and 5% Lifetime Income Option" section in "Optional Contract Benefits, Charges and Deductions" is deleted in its entirety and replaced with the following: Lifetime Income Withdrawals At any time after the Lifetime Income Option is elected, the Contract Owner may begin taking the lifetime income benefit by taking a withdrawal from the contract.The first withdrawal under the contract constitutes the first lifetime income withdrawal, even if such withdrawal is taken to meet minimum distribution requirements under the Internal Revenue Code.Nationwide will redeem Accumulation Units proportionally from the Sub-Accounts as of the date of the withdrawal request.As with any surrender, lifetime income withdrawals reduce the Contract Value and consequently, the amount available for annuitization. At the time of the first withdrawal, the Current Income Benefit Base is locked in and will not change unless the Contract Owner takes excess withdrawals, elects a reset opportunity (both discussed later in this provision), or submits additional purchase payments.Additional purchase payments submitted after the first withdrawal from the contract will increase the Current Income Benefit Base by the amount of the purchase payment. Simultaneously, the Lifetime Withdrawal Percentage is determined based on the age of the Contract Owner and which Lifetime Income Option was chosen (10%, 7%, or 5%) as indicated in the following tables: For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later): 10% Lifetime Income Option Contract Owner's Age (at time of first withdrawal) 1 Lifetime Withdrawal Percentage2 45 up to 59½ 3% 59½ through 64 3.75% 65 through 80 4.75% 81 and older 5.75% 7% Lifetime Income Option Contract Owner's Age (at time of first withdrawal) Lifetime Withdrawal Percentage2 50 up to 59½ 3% 59½ through 64 3.75% 65 through 80 4.75% 81 and older 5.75% 5% Lifetime Income Option Contract Owner's Age (at time of first withdrawal) Lifetime Withdrawal Percentage2 45 up to 59½ 3% 59½ through 64 4% 65 through 80 5% 81 and older 6% 1 The Contract Owner’s age at the time of first withdrawal is different for contracts issued in the State of New York. See “Appendix D: State Variations” for more information. 2 For contracts issued on or after December 5, 2011 or the date of state approval (whichever is later) that elect the 10% Spousal Continuation Benefit or the 7% Spousal Continuation Benefit, the Lifetime Withdrawal Percentages will be reduced (see "10%, 7% and 5% Spousal Continuation Benefit"). For contracts issued before December 5, 2011 or the date of state approval (whichever is later): 10% Lifetime Income
